Exhibit 10.11

 

LUFKIN INDUSTRIES, INC.

SUPPLEMENTAL RETIREMENT PLAN

 

LUFKIN INDUSTRIES, INC. (the “Company”) hereby establishes the Lufkin
Industries, Inc. Supplemental Retirement Plan (the “Plan”) effective as of
January 1, 1995. The terms, provisions and conditions of the Plan are as
follows:

 

SECTION I

Purpose of Plan

 

Section 1.1 Purpose - The purpose of the Plan is to enhance the Company’s
ability to attract and to retain those key executives who are essential to the
Company’s success by providing them with nonqualified retirement benefits that
are in addition to the retirement benefits provided by the Company’s qualified
defined benefit pension plan (the “Qualified Plan”).

 

SECTION II

Eligibility and Participation

 

Section 2.1 Eligibility - Only those key executives of the Company who are (i)
“highly compensated employees” or “members of a select group of management”,
within the meaning of those terms as set forth in Section 201(2) of the Employee
Retirement Income Security Act of 1974, as amended, and (ii) formally designated
as participants by the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) shall be participants in this Plan.

 

SECTION III

Benefits

 

Section 3.1 Benefits - Subject to farther provisions of this Plan, a participant
(or, in the event of his death, his Beneficiary) shall be entitled to receive
from the Company a supplemental monthly retirement benefit hereunder that is
equal to the excess of:

 

(a) the monthly retirement benefit that would be payable to such participant (or
Beneficiary) under the Qualified Plan if (i) the participant were credited with
an additional .5 year of credited service thereunder for each year of credited
service actually credited to the participant under the Qualified Plan, (ii) the
participant’s compensation were determined as provided under the Qualified Plan
but without limitation pursuant to Section 401(a)(17) of the Internal Revenue
Code, and (iii) the participant’s benefits thereunder were not limited by
Section 415 of the Internal Revenue Code,

 

 



--------------------------------------------------------------------------------

OVER

 

(b) the monthly retirement benefit that is actually paid to the participant (or
Beneficiary) under the Qualified Plan.

 

Section 3.2 Automatic Form of Benefit Payments - Subject to the further
provisions of this Plan, the monthly retirement benefit payable to a participant
(or Beneficiary) under this Plan shall commence at the same time, shall be paid
in the same form, and shall be subject to the same restrictions and actuarial
adjustments and other terms, as the benefit actually paid to such person under
the Qualified Plan; provided, however, the Compensation Committee, in its sole
discretion, may direct at any time on or after the participant’s retirement or
death that the Actuarial Equivalent present value of such benefit (or remaining
benefit if already in pay status) be paid to such person in a lump sum (by
check).

 

Section 3.3 Vesting of Benefits - Subject to the further provisions of the Plan,
each participant shall possess a vested interest in (a nonforfeitable right to)
his accrued supplemental retirement benefit hereunder to the same extent that
such participant is vested in his accrued retirement benefit under the Qualified
Plan; provided, however, if (1) the participant voluntarily terminates his
employment with the Company prior to attaining the age of 62 years or (2) the
Company terminates the participant’s employment for Cause, no benefits shall be
payable to or on behalf of such participant under the Plan; provided further,
however, a participant who is an employee of the Company on the date of a Change
in Control shall always be 100% vested under the Plan on and after that date.

 

Section 3.4 Automatic Lump Sum Benefit - Notwithstanding anything in Section
3.1, 3.2 or 3.3 to the contrary, if a participant’s employment with the Company
is terminated for any reason other than death on or following a Change in
Control or a participant’s employment is terminated by the Company at any time
other than for Cause, the Actuarial Equivalent of such participant’s accrued
supplemental retirement benefit shall be paid to him in a single lump sum as
soon as is reasonably practicable following the date of his termination of
employment.

 

Section 3.5 Definitions

 

(a) A “Change in Control” shall occur on the date of the earliest of the
following events:

 

(i) any “person,” as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) (other than the Company,
any trustee or other fiduciary holding securities under an executive benefit
plan of the Company, or any company owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company) together with its “Affiliates” and
“Associates”, as such term is defined in Rule 12b-2 of the Exchange Act, is or
becomes the “beneficial owner” (as defined

 

- 2 -



--------------------------------------------------------------------------------

in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing 25% or more of the Company’s common stock or of the
combined voting power of the Company’s then outstanding securities entitled to
vote generally in the election of directors;

 

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company (the
“Board”), and any new director (other than a director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in clause (i), (iii) or (iv) of this definition) whose election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;

 

(iii) the shareholders of the Company approve a merger or consolidation of the
Company with any other company other than (A) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 80% of
the combined voting power of the voting securities of the Company (or such
surviving entity) outstanding immediately after such merger or consolidation, or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no “person” (as hereinabove defined)
acquires more than 25% of the combined voting power of the Company’s then
outstanding securities; or

 

(iv) the shareholders of the Company adopt a plan of complete liquidation of the
Company or approve an agreement for the sale, exchange or disposition by the
Company of “all or a significant portion of the Company’s assets,” which for
this purpose shall mean a sale or other disposition transaction or series of
related transactions involving assets of the Company or any subsidiary
(including the stock of any subsidiary) in which the value of the assets or
stock being sold or otherwise disposed of (as measured by the purchase price
being paid therefor or by such other method as the Board determines is
appropriate in a case where there is no readily ascertainable purchase price)
constitutes more than 25% of the fair market value of the Company (as
hereinafter defined). For purposes of the preceding sentence, the “fair market
value of the Company” shall be the aggregate market value of the outstanding
shares of common stock of the Company (on a fully diluted basis) plus the
aggregate market value of the Company’s other outstanding equity securities. The
aggregate market value of the shares of common stock of the Company shall be
determined by multiplying the number of shares of the Company’s common stock (on
a fully diluted basis) outstanding on the date of the execution and delivery of
a definitive agreement with respect to the transaction or series of related
transactions

 

- 3 -



--------------------------------------------------------------------------------

(the “Transaction Date”) by the market value per share immediately preceding the
Transaction Date or by such other method as the Board shall reasonably determine
is appropriate. The aggregate market value of any other equity securities of the
Company shall be determined in a manner similar to that prescribed in the
immediately preceding sentence for determining the aggregate market value of the
shares of common stock of the Company or by such other method as the Board shall
reasonably determine is appropriate.

 

(b) The term “Cause” shall mean:

 

(i) an act or acts of personal dishonesty taken by the participant and intended
to result in substantial personal enrichment of the participant at the expense
of the Company;

 

(ii) repeated violations by the participant of his duties which are demonstrably
willful and deliberate on the participant’s part and which are not remedied in a
reasonable period of time after receipt of written notice from the Company; or

 

(iii) the conviction of the participant of, or plea of nolo contendere by the
participant to, a felony.

 

A participant must be notified in writing of any termination of his employment
for Cause, which writing shall set forth in reasonable detail the facts and
circumstances relied upon therefor. A participant will then have the right,
within ten days of receipt of such notice, to file a written request for review.
In such case, the participant will be given the opportunity to be heard,
personally or by counsel, by the members of the Board who are not then
executives of the Company (the “Independent Directors”) and a majority of the
Independent Directors must thereafter confirm that such termination is for
Cause. If the Independent Directors do not provide such confirmation, the
termination shall be treated as a termination by the Company without Cause.

 

(c) The term “Actuarial Equivalent” shall have the same meaning as such term in
the Qualified Plan.

 

(d) The term “Beneficiary” shall mean the participant’s surviving spouse
entitled to any survivor benefits under the Qualified Plan or, if the
participant is either not married or his surviving spouse is not his beneficiary
under the Qualified Plan, the person(s) including, if applicable, estate, that
is the participant’s beneficiary receiving the comparable survivor’s benefit
under the Qualified Plan.

 

- 4 -



--------------------------------------------------------------------------------

SECTION IV

Administration

 

Section 4.1 Administrator - The Compensation Committee shall be the
Administrator of the Plan and shall have the complete discretion and authority
to interpret and construe the Plan, to determine a person’s eligibility for and
the amount of his benefit under the Plan and to decide all questions or disputes
arising under the Plan. All decisions and actions by the Compensation Committee
with respect to the Plan shall be final and binding on all persons. Section 4.2
Appeal of Decisions - A person who initially has been denied a benefit hereunder
either in whole or in part may appeal that decision to the Compensation
Committee. The appeals procedures under the Plan shall be the same as the
appeals procedures under the Qualified Plan, except that the appeal shall be to
the Compensation Committee.

 

SECTION V

Amendment and Termination

 

Section 5.1 Amendment and Termination - The Board may amend, “freeze” and/or
terminate the Plan at any time for whatever reasons it may deem appropriate.
However, no such action shall reduce or void any participant’s right to the
benefit he has accrued under the Plan as of the date of such action. If the Plan
is terminated, the Company shall pay each participant (and beneficiary then in
pay status) the Actuarial Equivalent of his then accrued supplemental benefit
(or, if in pay status, his remaining benefit) in a lump sum as soon as is
reasonably practicable following such termination of the Plan.

 

Section 5.2 Successor - The Company shall require any successor, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to pay the benefits accrued under this Plan as of the date of such
succession in the same manner and to the same extent as the Company would have
been required if no such succession had taken place. If a successor fails to
assume such obligations, such failure shall be deemed a termination of the Plan
as of the date of such succession.

 

SECTION VI

Miscellaneous

 

Section 6.1 No Employment Rights - Nothing contained in the Plan shall be
construed as a contract of employment between the Company and any employee, or
as creating a right in any employee to continue in the employment of the
Company, or as a limitation of the right of the Company to discharge any
employee, with or without Cause.

 

Section 6.2 Assignment - The benefits payable under the Plan may not be
assigned, alienated, pledged, transferred, attached, garnished or hypothecated
in any manner (whether voluntary or involuntary) by a participant (or
beneficiary).

 

- 5 -



--------------------------------------------------------------------------------

Section 6.3 Taxes - The Company shall withhold (or cause to be withheld) from
all payments made under the Plan, all taxes required by law to be withheld from
such payments.

 

Section 6.4 Benefits Unfunded - The benefits to be paid pursuant to the Plan are
unfunded obligations of the Company and, until actual payment, shall constitute
general obligations of the Company. The Company is not required to segregate any
monies from its general funds, or to create any grantor trusts, or to make any
special deposits or other funding arrangements with respect to these
obligations, although it may do so in its sole discretion. Title to and the
beneficial ownership of any investments, including grantor trust investments,
which the Company may make with respect to its obligations hereunder shall at
all times remain solely in the Company. Any investments and the creation or
maintenance of any trust or other funding accounts by the Company shall not
create or constitute a trust or a fiduciary relationship between the Company and
a participant, or otherwise create any vested or beneficial interest in any
participant or his creditors in any assets of the Company or in any such trust
whatsoever. The participants shall be only general unsecured creditors of the
Company with respect to the payment of any benefits due under the Plan.

 

Section 6.5 Applicable law - This Plan shall be governed by the laws of the
State of Texas, except to the extent preempted by applicable Federal law.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to affix
its name hereto this October 6, 1995, effective for all purposes as provided
above.

 

LUFKIN INDUSTRIES, INC.

By:

  /s/ C. James Haley, Jr. Name:   C. James Haley, Jr. Title:  
Secretary-Treasurer

 

- 6 -



--------------------------------------------------------------------------------

AMENDMENT ONE TO

 

LUFKIN INDUSTRIES, INC.

 

SUPPLEMENTAL RETIREMENT PLAN

 

WHEREAS, effective as of January 1, 1995, Lufkin Industries, Inc. (the
“Company”) established the Lufkin Industries, Inc. Supplemental Retirement Plan
(the “Plan”) for the benefit of certain of its key employees;

 

WHEREAS, by the terms of Section 5.1 of the Plan, the Plan may be amended by the
Board of Directors of the Company;

 

WHEREAS, the Company has determined that the Plan shall be amended to correct a
drafting error which omitted a reduction in the benefits under the Plan for
benefits paid from the Company’s retirement plan restoration plan, and to reduce
the age for vesting in Plan benefits from age 62 to age 60; and

 

WHEREAS, the Board of Directors of the Company has approved and adopted such
amendments as set forth herein;

 

NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 1998, as
follows:

 

1. Section 1.1 of the Plan is amended to read in its entirety as follows:

 

“Section 1.1 Purpose - The purpose of the Plan is to enhance the Company’s
ability to attract and to retain those key executives who are essential to the
Company’s success by providing them with nonqualified retirement benefits that
are in addition to the retirement benefits provided by the Company’s qualified
defined benefit pension plan (the “Qualified Plan”) and the Company’s
nonqualified retirement plan restoration plan (the “Restoration Plan”).”

 

2. Section 3. l(b) of the Plan is amended to read in its entirety as follows:

 

“(b) the sum of the monthly retirement benefits that are actually paid to the
participant (or Beneficiary) under the Qualified Plan and the Restoration Plan.”



--------------------------------------------------------------------------------

- 2 -

 

3. Section 3.3 of the Plan is amended to read in its entirety as follows:

 

“Section 3.3 Vesting of Benefits - Subject to the further provisions of the
Plan, each participant shall possess a vested interest in (a nonforfeitable
right to) his accrued supplemental retirement benefit hereunder to the same
extent that such participant is vested in his accrued retirement benefit under
the Qualified Plan; provided, however, if(l) the participant voluntarily
terminates his employment with the Company prior to attaining the age of 60
years or (2) the Company terminates the participant’s employment for Cause, no
benefits shall be payable to or on behalf of such participant under the Plan;
provided further, a participant who is an employee of the Company on the date of
a Change in Control shall always be 100% vested under the Plan on and after that
date.”

 

IN WITNESS WHEREOF, LUFKIN INDUSTRIES, INC. has caused this instrument to be
executed by its duly authorized officers on this 4th day of August, 1998, to be
effective as stated above.

 

ATTEST:   LUFKIN INDUSTRIES, INC.

/s/ R.E.Myers

--------------------------------------------------------------------------------

 

/s/ C.J. Haley, Jr.

--------------------------------------------------------------------------------

Assistant Secretary   Title: Secretary-Treasurer

 